DETAILED ACTION
This office action is response to 12/07/2021. Claims 1, 3-10, 12-13 and 15-18 are amended. Claims 2, 11 and 14 cancelled. Claims 1, 3-10, 12-13 and 15-18 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-8 in Remarks, filed 12/07/2021, with respect to claims 1, 3-10, 12-13 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over WULFF (US 2018/0012466 A1)  in view of Martin (US 2011/0193958 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1, 3-10, 12-13 and 15-18 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the prior art of record, specifically WULFF (US 2018/0012466 A1)  teaches a system for deterring theft of an item from a department of a venue having a department-specific, point-of-sale (POS) station for completing a transaction of the item prior to authorized removal of the item from the department, the system comprising: a plurality of sensing units deployed overhead at the venue, for sensing and tracking movement of a target associated with item from the department; and a host server operatively connected to the department-specific POS station and the sensing units, for generating an alert when the sensing units sense and track that the 
Prior art of record, Martin (US 2011/0193958 A1) teaches a system for visualizing performance of a radio frequency identification (RFID) system, comprising: a radio frequency identification (RFID) system comprising to receive an RF indication from an RFID tag, the RFID system configured to provide RFID data and an RFID time stamp relating to the at least one antenna; a motion capture video system comprising camera and processing, motion capture video system comprising a recognizable element located proximate to the RFID tag, motion capture video system configured to provide position data relating to position of recognizable element and a motion capture time stamp; an RFID/motion capture system configured to receive the RFID data and the RFID time stamp from RFID system, RFID/motion capture system also configured to receive the position data relating to the position of the recognizable element  (para 026, RFID time stamp is compared with motion capture time stamp and associated X, Y and Z position data and paired with RFID read data from RFID reader 206, to detect "accurate" to model RFID tag 110 to at location).
However, the prior arts of record fail to teach, make obvious, or suggest, a method of electronic article surveillance (EAS), comprising: transmitting, over first window of time, capturing, in response to the detecting, over a second window of time overlapping with the first window of time, image data within a field of view, the field of view and RFID interrogation zone overlapping to form a zone of interest; characterizing movement of a non-tag object during the first window of time based on the image data; and determining based on a comparison of detected plurality of response signals and the characterized movement of non-tag object, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1, 3-10, 12-13 and 15-18 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689